905 F.2d 1531Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eric Lee RAGSDALE;  Wiley G. Ouzts;  Clarence Reid,Plaintiffs-Appellants,v.The GOVERNOR OF the STATE OF SOUTH CAROLINA;  South CarolinaBar Association;  Judges of the State of SouthCarolina, Defendants-Appellees.
No. 90-6298.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 17, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Charles E. Simons, Jr., Senior District Judge.  (C/A No. 89-2896-6B)
Eric Lee Ragsdale, Wiley G. Ouzts, Clarence Reid, appellants pro se.
D.S.C.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Eric Lee Ragsdale, Wiley G. Ouzts, and Clarence Reid appeal from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ragsdale v. Governor of South Carolina, C/A No. 89-2896-6B (D.S.C. Mar. 5, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.